Citation Nr: 0414324	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran had active service from January 1972 to May 1979, 
with additional service in the South Carolina National Guard 
from June 1979 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the RO in Columbia, South 
Carolina, which denied service connection for a heart 
disorder. 

The Board entered a decision on May 9, 2002, finding that new 
and material evidence had not been submitted to reopen the 
veteran's previously denied claim of entitlement to service 
connection for arteriosclerotic heart disease.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) and in March 2003, the Court ordered that the 
May 9, 2002, Board decision be vacated and the matter 
remanded for readjudication in light of the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for arteriosclerotic heart disease, and the VA has made 
reasonable efforts to develop such evidence.

2.  In August 1998, the RO denied service connection for 
arteriosclerotic heart disease.  The veteran did not appeal 
this action.

3.  Additional evidence submitted since the unappealed rating 
action of 
August 1998 to reopen the claim for entitlement to service 
connection for arteriosclerotic heart disease, taken together 
with evidence previously on file, does not bear so directly 
and substantially on the matter that the new evidence must be 
considered to fairly decide the merits of the claim.

CONCLUSION OF LAW

1.  The unappealed rating action of August 1998, which denied 
service connection for arteriosclerotic heart disease, and of 
which the veteran was notified, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2003).

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for arteriosclerotic heart disease.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of May 1999 was issued before 
the enactment of VCAA.  Thus, in order to satisfy the holding 
in Pelegrini, the Board would have to dismiss as void ab 
initio, the rating decision of the RO which was promulgated 
prior to providing the veteran full VCAA notice.  The result 
of this action would require that the entire rating process 
be reinitiated, with the claimant being provided VCAA notice 
and an appropriate amount of time to respond before an 
initial rating action, the filing by the claimant of a notice 
of disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in July 2001 and February 2004 in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claim for service connection.  In those letters, the veteran 
was also advised of his and VA's responsibilities under the 
VCAA, including what evidence should be provided by the 
veteran and what evidence should be provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 

Factual Background

The evidence on file at the time of the prior unappealed 
rating action which denied service connection for 
arteriosclerotic heart disease included the veteran's service 
medical records.

Service medical records reflect that in May 1973 the veteran 
had chest pain after strenuous lifting.  In July 1973, he had 
headaches and dizziness of 1-day duration.  Blood pressure 
was recorded as 122/66.  A chest X-ray in December 1974, when 
he complained of having had shortness of breath for several 
months, was normal.  An electrocardiogram (EKG) was normal 
except for mild tachycardia.  He had blood pressure readings 
of 140/90, 138/90, and 122/82.  Thereafter, he continued to 
complain of hyperventilation and had a blood pressure reading 
of 130/90.

A psychiatric evaluation in December 1974, found no organic 
disease and noted a combination of functional complaints 
aggravated by a desire for compassionate reassignment.  The 
functional complaints included shortness of breath, 
dizziness, fainting, aching in his lung, and pain in his 
breast.

In January 1975, the veteran complained of dizziness and his 
blood pressure was 130/100.  Later that month, when he 
complained of shortness of breath, his blood pressure was 
122/92.  The impressions were anxiety and hyperventilation 
syndrome.  The remainder of the service medical records do 
not include blood pressure readings, and the separation 
physical examination is not of record.

Service medical records of the veteran's service in the South 
Carolina National Guard reflect that in January 1990 his 
blood pressure on a periodic examination was 128/90 and the 
diagnosis was borderline hypertension.

In August 1994, Jeffrey Scharstein, M.D., reported that the 
veteran had been in the military for about 18 years and 
because of problems related to accelerated hypertension he 
had received a medical discharge just prior to his being able 
to obtain retirement benefits from the military.  This was 
unfortunate because he had been recently found to have single 
vessel coronary disease.  Reportedly, the veteran had been 
badly mistreated by just about every arm of the government 
and the military.  In another statement of that same date Dr. 
Scharstein reported that the veteran had hypertension and 
coronary abnormalities.

During VA hospitalization in October 1994, the veteran 
related having had hypertension for approximately 10 years 
and it was recommended that he have a renal artery ultrasound 
study to rule out renal artery stenosis as the cause of his 
hypertension but during VA hospitalization in December 1994, 
it was reported that the veteran had a history of having had 
hypertension for five years.

During VA hospitalization in March and April 1995 for 
treatment of hypertension and coronary artery disease it was 
reported that the veteran had been in military service for 19 
years.  He underwent a renal stone lithotripsy in the 1980s 
and had undergone four cardiac catheterizations and two 
angioplasties since August 1994.

On VA examination in April 1995, the veteran related multiple 
medical problems to his period of military service, including 
hypertension and coronary artery disease.

In February 1996, Dr. Kirkland of the University of South 
Carolina School of Medicine, reported that the veteran had 
essential hypertension and advanced coronary artery occlusive 
disease.

On VA examination for the need for aid and attendance in 
January 1997, the diagnoses included hypertension and class 
II angina with coronary disease.

In June 1997, the veteran reported that his heart disease 
began during service because he experienced chest pain while 
performing physical training during service but he had not 
seen a physician because his drill instructor told him that 
if he did, he would have to be recycled.

In a statement from the veteran, received by the RO in 
October 1997, he reported that he had a blockage in his 
kidneys and a physician had informed him that this "may be 
the cause of my high blood pressure."

In the veteran's May 1998 claim for service connection for 
heart disease, he alleged that his heart condition was caused 
by fatty food prepared for him and which he ate during 
military service.

On VA examination for the need for aid and attendance in 
August 1998, it was reported that the veteran had a history 
of coronary artery disease that had been diagnosed as early 
as the 1990s.  He had several catheterizations since then and 
the most recent revealed mild to moderate disease.

The evidence received since the August 1998 rating action, 
which denied the claim on the basis that it was not well 
grounded, includes the veteran's January 1999 application to 
reopen his claim in which he reported that his high blood 
pressure was the primary reason for his heart condition.  
When on active duty and during physical training he had chest 
pain which affected his performance, although he had never 
been diagnosed as having high blood pressure or heart disease 
during service.

VA outpatient treatment records of 1998 and 1999 reflect 
continued treatment for hypertension and coronary artery 
disease.

The veteran underwent VA hospitalization in January 1999 for 
treatment of hypertension and coronary artery disease.

In the veteran's July 1999 notice of disagreement (NOD) he 
reported that he ate pork and spicy food while working in a 
dining facility during active service and had headaches which 
were the same type of headaches that he had now as a result 
of hypertension.

The veteran was hospitalized at the Lexington Memorial 
Hospital in September 1999 for treatment of chest pain.

The veteran was hospitalized at the Carolina Pines Regional 
Medical Center in October 1999 for chest pain.

In VA Form 21-4138, Statement in Support of Claim, of 
November 1999, the veteran reported that during service he 
ingested a lot of salt tablets because of training in the 
heat and that while working in a dining facility during 
active service he had to eat pork and spicy food which 
contributed to the development of his heart disease.

The veteran was hospitalized at the McLeod Regional Medical 
Center in January 2000 for chest pain.

In the veteran's March 2000 VA Form 9 he reported that during 
service he had not gone on sick call for his chest pain 
because he thought it was just gas but during service his 
chest pain became worse.  When he worked in a dining area he 
experienced dizzy spells and headaches and (apparently after 
military service) a cardiologist reported it could have been 
due to hypertension.  He had never gone on sick call because 
his job was more important.  After active duty, while in the 
National Guard he was found to have hypertension and was not 
allowed to reenlist. He saw a cardiologist while in the 
National Guard and the cardiologist had stated that the 
veteran's headaches during active duty could have been due to 
high blood pressure which, in turn, contributed to his heart 
disease and that his chest pain when performing two mile runs 
during active duty could have been his heart reacting to 
heart disease.

An X-ray study of the chest performed in January 2001, 
revealed no cardiopulmonary disease.  A VA discharge summary 
dated February 2001, reported pertinent diagnoses of severe 
hypertension and coronary artery disease with a history of 
myocardial infarction and angioplasty which included a stent 
placed to the right coronary artery, approximately five years 
ago.

In June 2001 and November 2003, the Board remanded this case 
in order to obtain additional evidence.  
 
Analysis

The Board notes that the veteran's claim for service 
connection for arteriosclerotic heart disease was previously 
denied.  Even if the RO determined that new and material 
evidence was presented to reopen the claim, such is not 
binding on the Board.  The Board, in the first instance, must 
rule on the matter of reopening a claim.  The Board has a 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened .  Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

The veteran contends that he incurred a heart disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

The veteran's claim for service connection for a heart 
disorder was denied by the RO in an August 1998 decision.  
The veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 


The Board finds that the evidence received since the August 
1998 RO decision, while new, is not material.  The evidence 
submitted in an attempt to reopen the claim is not so 
significant in that it does not provide a more complete 
picture of circumstances surrounding the origin of an injury 
or disability, such as arteriosclerotic heart disease.  The 
newly submitted documents are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

As pointed out in the earlier RO rating actions, while the 
veteran did have some borderline or even elevated blood 
pressure readings during active service, it is conceded that 
he was not treated for hypertension or heart disease during 
active service nor were those disorders diagnosed during 
active duty.  Previously, he attributed his hypertension to 
eating fatty foods during active duty, but in applying to 
reopen, he now attributes his hypertension to ingesting salt 
tablets as well as to eating pork and spicy foods.  However, 
there is no corroboration of this speculation by any 
competent medical sources.  The Board may not consider the 
veteran's lay opinions as competent medical evidence for the 
purpose of reopening because he had no medical education, 
training or experience.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The veteran now alleges that his complaints, such as chest 
pain, during active service were the first manifestation of 
either hypertension or heart disease but the contemporaneous 
service medical records during active duty indicate that 
there was a functional component to these complaints.  Again, 
there is no corroboration of this lay opinion by a competent 
medical source.

The first diagnosis of hypertension is that of borderline 
hypertension in 1990 when the veteran was in the National 
Guard.  Thus, the history previously related by 
Dr. Scharstein in August 1994 of the veteran's having been 
discharged due to hypertension after 18 years of service 
clearly refers to the hypertension having been first 
diagnosed when the veteran was in the National Guard and not 
during active military service.  Indeed, the clinical 
histories related during VA hospitalizations in October and 
in December 1994 date the onset of hypertension to a time 
after the veteran's active military service.

In sum, the new evidence, as with the old evidence and even 
both together, does not date the onset of hypertension or 
heart disease to the veteran's period of active duty or to a 
period within one year after the termination of his active 
duty.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for 
arteriosclerotic heart disease is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



